      Case 1:18-cv-00075-DNH-CFH Document 75 Filed 01/22/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK



JEFFREY CHERY, on behalf of himself and
all others similarly situated,          Civ. No. 1:18-cv-75 (DNH/CFH)
                                        Civ. No. 1:19-mc-48
Plaintiff,                              Civ. No. 1:19-mc-51
                                        Civ. No. 1:19-mc-55
v.                                      Civ. No. 1:19-mc-59

CONDUENT EDUCATION SERVICES,
LLC, f/k/a ACS, ACCESS GROUP, INC., and
ACCESS FUNDING 2015-1, LLC,             STIPULATION

Defendants.


       WHEREAS, Plaintiff served Rule 45 subpoenas duces tecum on the Consumer Finance

Protection Bureau, the New York Department of Financial Services, Great Lakes Loan Services,

Inc., Navient Corporation, and Fed Loan Servicing/Pennsylvania Higher Education Assistance

Agency (the “Subpoenas”);

       WHEREAS, Defendants filed motions to quash the Subpoenas in various other federal

district courts, and such motions were transferred to this Court under miscellaneous matters 1:19-

mc-48, 1:19-mc-51, 1:19-mc-55, and 1:19-mc-59;

       WHEREAS, such motions remain pending under those matter numbers;

       IT IS HEREBY STIPULATED AND AGREED among the undersigned parties, subject

to the Court’s approval, that:

       1.      Each of the Subpoenas is hereby withdrawn, without prejudice; and

       2.      Each of the motions to quash the Subpoenas is hereby withdrawn without prejudice;

Dated: January 21, 2021
      Case 1:18-cv-00075-DNH-CFH Document 75 Filed 01/22/21 Page 2 of 2




BRAGAR EAGEL & SQUIRE, P.C.            BALLARD SPAHR LLP

 /s/ Lawrence P. Eagel                   /s/ Thomas F. Burke
Lawrence P. Eagel                      John C. Grugan (pro hac vice)
David J. Stone                         Thomas F. Burke (pro hac vice)
810 Seventh Avenue, Suite 620          Daniel C. Fanaselle
New York, NY 10019                     1735 Market Street, 51st Floor
Tel: (212) 308-5858                    Philadelphia, PA 19103
Fax: (212) 486-0462                    Tel: (215) 665-8500
eagel@bespc.com                        gruganj@ballardspahr.com
stone@bespc.com                        burket@ballardspahr.com
                                       fanaselled@ballardspahr.com
and
                                       Attorneys for Defendants
MOORE KUEHN, PLLC
Justin A. Kuehn
Fletcher W. Moore
30 Wall Street, 8th Floor
New York, NY 10005
Tel: (212) 709-8245

Attorneys for Plaintiff
